FILED
                             NOT FOR PUBLICATION                            OCT 31 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SALVADOR GUILLEN-RICO, a.k.a.                    No. 10-72611
Salvador Rico-Cardona,
                                                 Agency No. A043-367-695
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Salvador Guillen-Rico, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeal’s order dismissing his appeal from an

immigration judge’s removal (“IJ”) order. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo constitutional claims and questions of law, and review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings. Khan v. Holder, 584 F.3d

773, 776 (9th Cir. 2009). We deny the petition for review.

      The IJ correctly applied the modified categorical approach to determine that

Guillen-Rico’s conviction under Nevada Revised Statutes § 453.401 for conspiracy

to sell methamphetamine is an aggravated felony under 8 U.S.C. § 1101(a)(43)(U)

that rendered Guillen-Rico removable under 8 U.S.C. § 1227(a)(2)(A)(iii). See

Rendon v. Mukasey, 520 F.3d 967, 975-76 (9th Cir. 2008). The IJ therefore did not

err in concluding that Guillen-Rico was ineligible for asylum, see 8 U.S.C.

§ 1158(b)(2)(B)(i), cancellation of removal, see 8 U.S.C. § 1229b(a)(3), and

voluntary departure, see 8 U.S.C. § 1229c(b)(1)(C).

      Substantial evidence supports the agency’s denial of Guillen-Rico’s

applications for withholding of removal and protection under the Convention

Against Torture because he failed to demonstrate that it is more likely than not that

he will be persecuted on account of a protected ground, or tortured, if he returns to

Mexico. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010)

(“Petitioners’ generalized evidence of violence and crime in Mexico is not

particular to Petitioners and is insufficient to meet this standard.”).

      PETITION FOR REVIEW DENIED.




                                            2                                  10-72611